Exhibit 10.1

 

LADDER CAPITAL CORP

 

DEFERRED COMPENSATION PLAN

 

1.                                      EFFECTIVE DATE AND PURPOSE

 

(a)                                 Effective Date.  This Plan shall be
effective as of July 3, 2014 (the “Effective Date”) and shall apply to
Compensation deferred by Participants pursuant to the terms hereof following the
Effective Date.

 

(b)                                 Purpose.  The purpose of this Plan is to
provide eligible Participants with the opportunity to defer Compensation and, in
some circumstances, require such deferral.  The Plan is also intended to
establish a method of attracting and retaining persons whose abilities,
experience and judgment can contribute to the long-term strategic objectives of
Participating Employers.

 

2.                                      DEFINITIONS.  The following terms when
used in this Plan have the designated meanings.

 

(a)                                 “Account” means the records maintained on
the books of the applicable Participating Employer to reflect deferrals of
Compensation by a Participant pursuant to Section 3(d).

 

(b)                                 “Administrator” means the person or
committee designated by the Committee as responsible for the day-to-day
administration of the Plan.

 

(c)                                  “Annual Bonus” means the Participant’s cash
performance-based compensation for a particular Plan Year.

 

(d)                                 “Beneficiary” means the person or persons
designated pursuant to Section 7(d) to receive a benefit in the event of a
Participant’s death before the Participant’s benefit under this Plan has been
paid.

 

(e)                                  “Board” means the Board of Directors of the
Ladder Capital Corp. a Delaware corporation.

 

(f)                                   “Cause” means, unless otherwise determined
by the Company: (a) in the case where there is no employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or an affiliate and the Participant at the time (or where
there is such an agreement but it does not define “cause” (or words of like
import)), termination of employment or other service relationship due to the
Participant’s insubordination, dishonesty, fraud, incompetence, moral turpitude,
willful misconduct, refusal to perform the Participant’s duties or
responsibilities for any reason other than illness or incapacity, repeated or
material violation of any employment policy, violation or breach of any
confidentiality agreement, work product agreement or other agreement between the
Participant and the Company, or materially unsatisfactory performance of the
Participant’s duties for the Company or an affiliate, as determined by the
Committee in its good faith discretion; or (b) in the case where there is an

 

--------------------------------------------------------------------------------


 

employment agreement, consulting agreement, change in control agreement or
similar agreement in effect between the Company or an affiliate and the
Participant at the time that defines “cause” (or words of like import), “cause”
as defined under such agreement; provided, however, that with regard to any
agreement under which the definition of “cause” only applies on occurrence of a
change in control, such definition of “cause” shall not apply until a change in
control actually takes place and then only with regard to a termination
thereafter.

 

(g)                                  “Change in Control” shall mean, with
respect to any Participant, a Control Event, but only to the extent that any
such Control Event is considered to be an event or occurrence described in
Section 409A(a)(2)(A)(v) of the Code with respect to such Participant.

 

(h)                                 “Code” means the Internal Revenue Code of
1986, as amended, and its related regulations, rulings and other guidance
published by the Internal Revenue Service.

 

(i)                                     “Committee” means the Compensation
Committee of the Board or such other committee as may be designated by the Board
from time to time to administer the Plan as provided in Section 8.

 

(j)                                    “Company” means Ladder Capital Finance
LLC, a Delaware limited liability company and any successor thereto.

 

(k)                                 “Compensation” means (i) a Participant’s
base salary, (ii) a Participant’s Annual Bonus or other performance based
compensation, if any, but excluding any equity-based compensation (iii) a
Participant’s commissions, if any and/or (iv) any other compensation to be
earned by a Participant that is designated as “Compensation” hereunder for a
particular Plan Year by the Committee.

 

(l)                                     “Control Event” shall mean, either:

 

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than Ladder, any trustee or
other fiduciary holding securities under any employee benefit plan of Ladder,
TowerBrook Capital Partners, L.P., GI International L.P., or their affiliates,
or any company owned, directly or indirectly, by the stockholders of Ladder in
substantially the same proportions as their ownership of Common Stock of
Ladder), becoming the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Ladder representing 50%
or more of the combined voting power of Ladder’s then outstanding securities,
other than pursuant to Business Transaction that does not constitute a “Change
in Control” thereunder;

 

(ii)                                  during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board, and
any new director (other than a director designated by a person who has entered
into an agreement with Ladder to effect a transaction described in paragraph
(i), (iii), or (iv) of this definition or a director whose initial assumption of
office occurs as a result of either an actual or

 

2

--------------------------------------------------------------------------------


 

threatened election contest (or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board) whose
election by the Board or nomination for election by Ladder’s stockholders was
approved by a vote of at least two thirds of the directors then still in office
who either were directors at the beginning of the two year period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority of the Board;

 

(iii)                               a merger or consolidation of Ladder or any
direct or indirect subsidiary of Ladder (a “Business Transaction”) with any
other corporation, other than a merger or consolidation which would result in
the voting securities of Ladder outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50% of the combined voting power
of the voting securities of Ladder or its successor (or the ultimate parent
company of the Company or its successor) outstanding immediately after such
merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of Ladder (or similar transaction) in
which no person (other than those covered by the exceptions in paragraph (i) of
this definition) acquires more than 50% of the combined voting power of Ladder’s
then outstanding securities shall not constitute a Change in Control of Ladder;
or

 

(iv)                              a complete liquidation or dissolution of
Ladder or the consummation of a sale or disposition by Ladder of all or
substantially all of Ladder’s assets other than the sale or disposition of all
or substantially all of the assets of Ladder to a person or persons who
beneficially own, directly or indirectly, 50% or more of the combined voting
power of the outstanding voting securities of Ladder at the time of the sale (or
to an entity controlled by such person or persons).

 

(m)                             “Disabled” means the date a Participant becomes
“disabled” within the meaning of Section 409A(a)(2) of the Code.

 

(n)                                 “Employee” means any full-time employee of a
Participating Employer, other than with respect to a particular Plan Year, a
Mandatory Participant for such Plan Year.

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.  Reference to a specific section of the Exchange Act or
regulation thereunder shall include such section or regulation, any valid
regulation or interpretation promulgated under such section, and any comparable
provision of any future legislation or regulation amending, supplementing or
superseding such section or regulation.

 

(p)                                 “Fair Market Value” means, for purposes of
the Plan, unless otherwise required by any applicable provision of the Code or
any regulations issued thereunder, as of any date, the last sales price reported
for the Participating Unit on the applicable date:  (a) as reported on the
principal national securities exchange in the United States on which it is then
traded or (b) if the Participating Unit is not traded, listed or otherwise
reported

 

3

--------------------------------------------------------------------------------


 

or quoted, the Committee shall determine the Fair Market Value in its good faith
discretion.

 

(q)                                 “Ladder” means Ladder Capital Corp a
Delaware corporation.

 

(r)                                    “Mandatory Participant” means any
full-time employee of a Participating Employer whose Compensation for a
particular Plan Year exceeds $500,000 (or such other amount as may be selected
by the Committee prior to the calendar year to which such compensation relates
or such earlier time as may be required pursuant to Section 409A of the Code);
provided however that (i) no full-time employee who has an employment agreement
with the Company in effect as of immediately prior to the Effective Date shall
be a Mandatory Participant for Plan Year 2014 or any subsequent Plan Year and
(ii) in the case of Plan Year 2015 and each Plan Year thereafter, no full-time
employee who enters into an an employment agreement with the Company after the
Effective Date shall be a Mandatory Participant to the extent that such
employment agreement specifically states that the Participant will not be a
Mandatory Participant under the Plan.

 

(s)                                   “Participant” means any Mandatory
Participant and Employee who the Committee, in its sole discretion, determines
should be a Participant.

 

(t)                                    “Participating Employer” means the
Company and each direct or indirect subsidiary or affiliate of Ladder that has
been invited by the Board and has elected to participate in the Plan with
respect to its Participants.

 

(u)                                 “Participating Unit” means the the Class A
common stock, $0.001 par value per share, of Ladder or securities issues in
respect of or in exchange for such common stock, as determined pursuant to
Section 5(c).

 

(v)                                 “Payment Date” means a date certain
designated pursuant to Section 6 for payment of some portion or all of a
Participant’s Account.

 

(w)                               “Plan” means this “Ladder Capital Corp
Deferred Compensation Plan” as set forth herein and as amended from time to
time.

 

(x)                                 “Plan Year” means the calendar year.

 

(y)                                 “Separation from Service” means a
Participant’s termination of service with the Participating Employer, but only
to the extent such termination of service is considered to be a “separation from
service” described in Section 409A(a)(2) of the Code.

 

(z)                                  “Specified Employee” means each Participant
who is considered to be a “specified employee” under Section 409A(a)(2) of the
Code.

 

3.                                      ELIGIBILITY AND CONTRIBUTIONS

 

(a)                                 Eligibility.  Each Mandatory Participant,
and each other Employee designated by the Committee as eligible to participate
in the Plan shall be eligible to be a

 

4

--------------------------------------------------------------------------------


 

Participant hereunder.  The Committee has the sole and complete discretion to
determine which Employees are eligible to participate on a Plan Year by Plan
Year basis, and the Compensation that each such eligible Participant shall be
eligible or shall be required to defer, and the Committee may treat similarly
situated employees differently.  To the extent permitted by the Committee, a
Participant may elect to defer different percentages of each component of the
Participant’s Compensation eligible to be deferred for a Plan Year.  No Employee
shall have a right to be designated as a Participant and the designation of an
Employee as a Participant in one Plan Year shall not obligate the Committee to
continue such Employee as a Participant in any subsequent Plan Year.

 

(b)                                 Elective Contributions.  Each Participant
for a particular Plan Year shall be permitted to defer receipt of a portion of
such Participant’s Annual Bonus and have such amount credited to the
Participant’s Account under the Plan (an “Elective Contribution”).  A deferral
election pursuant to this Section 3(b) shall be made in writing at such time and
in such manner as the Administrator shall prescribe; provided that all such
elections shall be made in accordance with Section 409A of the Code.  A deferral
election shall apply only with respect to the Plan Year for which it is made and
shall not continue in effect for any subsequent Plan Year.  Any election to
defer Compensation that is made at a time that would subject such Participant to
the excise tax under Section 409A of the Code shall be disregarded and void ab
initio.  Subject to the preceding sentence, a deferral election, once executed
and filed with the Administrator, cannot be revoked or modified after the date
specified by the Administrator.

 

(c)                                  Mandatory Contributions.  The receipt of a
portion of the Compensation of each Mandatory Participant shall automatically be
deferred and credited to such Mandatory Participant’s Account under the Plan (a
“Mandatory Contribution”).  The amount of the Mandatory Contributions shall be
determined pursuant to a schedule adopted by the Committee prior to such time as
may be required to avoid the excise tax under Section 409A of the Code, which
such schedule shall be attached to this Plan as Schedule A.  Any requirement to
defer Mandatory Contributions that is made at a time that would subject a
Participant to the excise tax under Section 409A of the Code shall be
disregarded and void ab initio.  Until such time as the Administrator modifies
such schedule, the amount of Mandatory Contributions shall be determined in
accordance with Schedule A attached hereto and such amounts shall only be
contributed from the Annual Bonus, and to the extent any Annual Bonus is earned
and paid.

 

(d)                                 Accounts.  The Administrator shall establish
an Account for each Participant to which all Mandatory Contributions and
Elective Contributions shall be allocated.  Each Participant’s Account shall
separately reflect all Mandatory Contributions and Elective Contributions
allocated with respect to such Participant, the Plan Year of such deferral, and
all income, gains or losses with respect to each type of contribution.

 

4.                                      VESTING

 

(a)                                 Elective Contributions.  Elective
Contributions allocated to a Participant’s Account shall be fully vested at all
times.

 

5

--------------------------------------------------------------------------------


 

(b)                                 Mandatory Contributions.

 

(i)                                     Normal Vesting.  One-third of Mandatory
Contributions credited to a Participant’s Account (and any associated gains or
losses) shall vest on December 31 of the calendar year following the applicable
Plan Year in which the related Compensation was earned and the remaining
unvested Mandatory Contributions shall vest in ratable installments on
December 31 of each of the of the second and third calendar year following the
applicable Plan Year in which the related Compensation was earned, in each case
if the Participant is then employed by any Participating Employer.  For example,
if Mandatory Contributions were allocated to a Participant’s Account based on
the Annual Bonus earned with respect to the 2014 Plan Year (even if such
Compensation would otherwise have been paid to the Participant in 2015),
one-third of such Mandatory Contributions shall vest on December 31, 2015 and
the remaining unvested Mandatory Contributions shall vest in ratable
installments on each of December 31, 2016 and December 31, 2017.

 

(ii)                                  Accelerated Vesting.  Any unvested
Mandatory Contributions shall accelerate vesting as follows, in each case so
long as the Participant remains continuously employed by any Participating
Employer through such event: (a) 100% of the then unvested Mandatory
Contributions shall immediately vest upon the termination of the Participant’s
employment by each Participating Employer other than for Cause that also
constitutes a Separation from Service and only if such termination occurs within
six (6) months following the consummation of a Change in Control, (b) 100% of
the then unvested Mandatory Contributions shall immediately vest in full upon an
event described in Section 2(l)(ii) (related to the definition of a Control
Event) (c) 100% of the then unvested Mandatory Contributions shall immediately
vest in full upon the termination of the Participant’s employment with each
Participating Employer due to death or Disability, and (d) upon a Participant’s
involuntary termination of employment by each Participating Employer for a
reason other than Cause that also constitutes a Separation from Service, the
Participant shall become immediately vested in the portion of the unvested
Mandatory Contributions that would have vested had the Participant remained
continuously employed through December 31 of the Plan Year in which such
termination occurred; provided that upon such termination the Participant
executes and does not revoke a release of claims in the form provided in
Schedule B within 60 days of such termination and prior to the next scheduled
Payment Date.

 

(iii)                               Forfeiture.  Except as provided in this
Section 4(b), all unvested Mandatory Contributions shall be immediately
forfeited upon the termination of the Participant’s employment with each
Participating Employer.  In the event of the termination of the Participant’s
employment with any Participating Employer for Cause, all Mandatory
Contributions, whether vested or unvested, shall be immediately forfeited.

 

6

--------------------------------------------------------------------------------


 

5.                                      NOTIONAL INVESTMENT OF ACCOUNTS

 

(a)                                 General.  Mandatory Contributions and
Elective Contributions shall be credited to each Participant’s Account on the
first business day following the date such Compensation would otherwise have
been paid to such Participant.

 

(b)                                 Phantom Investment in Participating Units. 
All Mandatory Contributions and Elective Contributions shall be deemed invested
on a phantom basis in Participating Units as of the December 31 of the Plan Year
with respect to which the related Compensation was earned.   The number of full
and fractional Participating Units that shall be allocated to such Participant’s
Account as of such December 31 shall equal the quotient of the aggregate amount
of Mandatory Contributions and Elective Contributions required to be allocated
for such Plan Year and the Fair Market Value of a Participating Unit as of
December 31 of the Plan Year in which the related Compensation was earned.

 

(c)                                  Events Affecting Participating Units

 

(i)                                     General.  With respect to each full
Participating Unit credited to a Participant’s Account, the Participant’s
Account shall be credited with any dividend or other distribution (other than
tax distributions) received by holders of Participating Units (with such amount
appropriately pro-rated in the event the Participant’s Account is credited with
a fractional Participating Unit).  In the event that such dividend or
distribution was paid in cash, such cash shall be deemed invested on a phantom
basis in the number of Participating Units equal to the quotient of the
aggregate amount of such dividend or distribution divided by the Fair Market
Value of a Participating Unit immediately after such dividend or distribution. 
In the event that any recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split up, spin off, combination,
repurchase, change of control or exchange of Participating Units or other
corporate transaction or event (each, a “Corporate Event”) affects the
Participating Units such that an adjustment is necessary to prevent dilution or
enlargement of benefits or potential benefits intended to be made available
under this Plan, the Board shall, in such manner as it in good faith deems
equitable, adjust the number of Participating Units (or number and kind of other
securities or property) allocated to a Participant’s Account or make provision
for a cash payment on the underlying Payment Date to the Participant in
consideration for the cancellation of the Participating Units allocated to the
Participant’s Account in an amount equal to the Fair Market Value of such
Participating Units as determined immediately prior to such cancellation.  Any
dividends, distributions, securities or other property (including additional
Participating Units) credited to a Participant’s Account under this
Section 5(c)(i) shall be subject to the same vesting and payment conditions as
were applicable to the applicable Participating Units.

 

(ii)                                  No Corporate Action Restriction.  The
existence of this Plan shall not limit, affect or restrict in any way the right
or power of the Board or any equivalent governing body or the securityholders of
Ladder or any of its affiliates to make or authorize (a) any adjustment,
recapitalization, reorganization or other change in Company’s or its Affiliates’
capital structure or business,  (b) any

 

7

--------------------------------------------------------------------------------


 

merger, consolidation or change in the ownership of Company or any of its
affiliates, (c) any issue of bonds, debentures, capital, preferred stock ahead
of or affecting Company or its affiliates’ capital securities or the rights
thereof, (d) any dissolution or liquidation of Company or any of its affiliates,
(e) any sale or transfer of all or any part of Company’s or any of its
affiliates’ assets or business, or (f) any other corporate act or proceeding by
Company or any of its affiliates.  No Participant or any Person claiming through
a Participant shall have any claim against the Board or any equivalent governing
body of Company or any of its affiliates, or any employees, officers, directors,
managers, securityholders or agents of Company or any of its Affiliates, as a
result of any such action.  The Company may, in its discretion, terminate the
Plan and distribute any amounts then held in a Participant’s Account in a manner
and to the extent allowed pursuant to Treasury Regulation 1.409A-3(j)(4)(ix).

 

6.                                      PAYMENT

 

(a)                                 To the extent that any amounts are credited
to a Participant’s Account as Elective Contributions pursuant to
Section 3(b) (as adjusted for any deemed investment gains or losses related to
such amounts), the Payment Date shall be the earlier to occur of (i) a Change in
Control, (ii) within sixty (60) days following a Participant’s Separation from
Service and (iii) the first business day following the date of payment of the
annual bonus payments following December 31 of third calendar year following the
Plan Year to which the underlying deferred Compensation relates, provided that
in no event shall such Payment Date occur later than February 28 following
December 31 of the third calendar year following the Plan Year to which the
underlying deferred Compensation relates.  For example, any amounts deferred on
account of an Annual Bonus that is earned with respect to the 2014 Plan Year
shall be paid on the next annual bonus payment date following December 31, 2017
and in no event shall such Payment Date be later than February 28, 2018.

 

(b)                                 To the extent that any amounts are credited
to a Participant’s Account as Mandatory Contributions pursuant to
Section 3(c) (as adjusted for any deemed investment gains or losses related to
such amounts) and have vested pursuant to Section 4(b), the Payment Date shall
be the earlier to occur of (i) a Change in Control, (ii) within sixty (60) days
following the Mandatory Participant’s Separation from Service and (iii) the
first business day following the date of payment of the annual bonus payments
following December 31 of third calendar year following the Plan Year to which
the underlying deferred Compensation relates, provided that in no event shall
such Payment Date occur later than February 28 following December 31 of the
third calendar year following the Plan Year to which the underlying deferred
Compensation relates.  For example, any amounts deferred on account of an Annual
Bonus that is earned with respect to the 2014 Plan Year shall be paid on the
next annual bonus payment date following December 31, 2017 and in no event shall
such Payment Date be later than February 28, 2018.

 

(c)                                  Upon the applicable Payment Date, the
Participant shall receive a cash payment in an amount equal to the Fair Market
Value of the number Participating Units of Ladder (or portion thereof, as
applicable) credited to such Participant’s Account (or

 

8

--------------------------------------------------------------------------------


 

any property or securities issued in respect of or in exchange for such
Participating Units), in each case taking into account any adjustments pursuant
to Section 5(c).  Notwithstanding the foregoing, (i) in the event of a
Participant’s voluntary termination of employment or other service with any
Participating Employer, any property attributable to Elective Contributions or
Mandatory Contributions (with the exception of unvested Mandatory Contributions
forfeited by a Participant pursuant to Section 4(b)(iii)) then held in the
Participant’s Account shall be paid based upon the lowest Fair Market Value of a
Participating Unit during the forty-five (45) day period following the
Separation from Service, and (ii) in the event of a Participant’s termination of
employment or other service with any Participating Employer by such
Participating Employer for Cause, any property attributable to Elective
Contributions then held in the Participant’s Account shall be paid based upon
the lowest Fair Market Value of a Participating Unit during the forty-five (45)
day period following the Separation from Service.

 

(d)                                 To the extent required under Section 409A of
the Code, any distribution to a Specified Employee on account of the
Participant’s Separation from Service shall be made no earlier than after the
six-month anniversary of such Separation from Service.  For purposes of Code
Section 409A, a Participant’s right to receive any installment payments pursuant
to this Plan shall be treated as a right to receive a series of separate and
distinct payments.

 

7.                                      MISCELLANEOUS

 

(a)                                 Source of Payment.  The Compensation
deferred by a Participant pursuant to this Plan (and the income, gains and
losses credited thereon) shall be a general obligation of the Participating
Employer that employs the Participant at the time of such deferral.  No
Participating Employer shall have any liability or responsibility with respect
to Compensation deferred (and the income, gains and losses thereon) by a
Participant at a time such Participant was not employed by such Participating
Employer.  The claim of a Participant or Beneficiary to a benefit shall at all
times be merely the claim of an unsecured creditor of the applicable
Participating Employer.  No trust, security, escrow, or similar account need be
established for the purpose of paying benefits hereunder.  A Participating
Employer shall not be required to purchase, hold or dispose of any investments
pursuant to this Plan; however, if in order to cover its obligations hereunder a
Participating Employer elects to purchase any investments the same shall
continue for all purposes to be a part of the general assets and property of the
Participating Employer, subject to the claims of its general creditors and no
person other than the Participating Employer shall by virtue of the provisions
of this Plan have any interest in such assets other than an interest as a
general creditor.

 

(b)                                 Withholding.  The Company or any of its
subsidiaries or affiliates shall have the right to deduct from any distribution
to be made pursuant to the Plan, or to otherwise require, within 30 days of such
distribution, payment by the Participant of, any federal, state or local taxes
required by law to be withheld.  To the extent permitted by Section 409A of the
Code, all amounts credited to Participants’ Accounts pursuant to this Plan and
all payments under the Plan shall be subject to any applicable withholding
requirements imposed by any tax (including, without limitation, FICA) or other
law.  If a Participant’s share of any of the taxes referred to above are due at
the time of deferral,

 

9

--------------------------------------------------------------------------------


 

instead of at the time of payout, the Participant will be required to pay (by
payroll deduction or check) to the applicable Participating Employer the
Participant’s share of any such taxes then due and payable.  Notwithstanding the
previous sentence and to the extent allowed under Section 409A of the Code, the
Company shall distribute from Participant’s Account any amounts required to pay
employment taxes (including, without limitation, FICA and FUTA).

 

(c)                                  Right of Offset.  Any distribution to a
Participant made pursuant to this Plan shall be reduced at the discretion of the
Administrator to take account of any amount due, and not paid, by the
Participant to the Company or any of its subsidiaries or affiliates at the time
payment is to be made hereunder, to the extent that such offset right does not
subject the Participant to the additional 20% excise tax imposed under
Section 409A of the Code.

 

(d)                                 Beneficiary Designation.  A Participant may
from time to time designate, in the manner specified by the Administrator, a
Beneficiary to receive payment pursuant to Section 6 in the event of the
Participant’s death.  In the event that there is no properly designated
Beneficiary living at the time of a Participant’s death, such Participant’s
benefit hereunder shall be paid to the Participant’s estate.

 

(e)                                  Spendthrift Clause.  No benefit,
distribution or payment under the Plan may be anticipated, assigned (either at
law or in equity), alienated or subject to attachment, garnishment, levy,
execution or other legal or equitable process whether pursuant to a “qualified
domestic relations order” as defined in Section 414(p) of the Code or otherwise.

 

8.                                      ADMINISTRATION AND RESERVATION OF RIGHTS

 

(a)                                 Powers of the Committee.  The Committee
shall have the power and discretion to administer and oversee the Plan,
including to (i) determine all questions arising in the interpretation and
application of the Plan; (ii) determine the person or persons to whom benefits
under the Plan shall be paid; (iii) decide any dispute arising hereunder;
(iv) correct defects, supply omissions and reconcile inconsistencies to the
extent necessary to effectuate the Plan; (v) select, remove and replace the
Administrator; (vi) promulgate and enforce such rules, regulations and
procedures as shall be proper for the efficient administration of the Plan;
(vii) determine all questions arising in the administration of the Plan;
(viii) make recommendations to the Board with respect to proposed amendments to
the Plan; and (ix) have all such other powers as may be necessary to discharge
its duties hereunder.

 

(b)                                 Powers of the Administrator.  The
Administrator shall have the power and discretion to administer the day-by-day
operations of the Plan (subject to the oversight of the Committee), including to
(i) compute the amount of benefits and other payments which shall be payable to
any Participant in accordance with the provisions of the Plan; (ii) advise the
Committee and the Board regarding the known future need for funds to be
available for distribution; (iii) file all reports with government agencies,
Participants and other parties as may be required by law, whether such reports
are initially the obligation

 

10

--------------------------------------------------------------------------------


 

of the Company or the Plan; and (iv) have all such other powers as may be
necessary to discharge its duties hereunder.

 

(c)                                  Claims Procedure.  If the Committee denies
any Participant’s or Beneficiary’s claim for benefits under the Plan:
(i)     the Committee shall notify such Participant or Beneficiary of such
denial by written notice which shall set forth the specific reasons for such
denial; and (ii) the Participant or Beneficiary shall be afforded a reasonable
opportunity for a full and fair review by the Committee of the decision to deny
the Participant’s claim for Plan benefits.

 

(d)                                 Consent.  By becoming a Participant, each
Participant shall be deemed conclusively to (i) have accepted and consented to
all terms of the Plan and all actions or decisions made by the Company,
Administrator, the Committee or the Board with regard to the Plan and (ii) have
agreed that a Participating Employer, the Administrator, the Committee and the
Board (and any person who is employed by, is a member of, or provides services
to or on behalf of, any of the foregoing) shall not have any liability related
to, or be responsible for any claim related to, the incurrence by the
Participant of any tax, interest expense, loss of deferral benefit, or any other
obligation, liability or damage, in each case, arising under or related to
Section 409A of the Code.  This Section 8(d) shall apply to, and be binding
upon, the Beneficiaries, distributees and personal representatives and other
successors in interest of each Participant.

 

(e)                                  Agents and Expenses.  The Administrator or
the Committee may employ agents and provide for such clerical, legal, actuarial,
accounting, medical, advisory or other services as it deems necessary to perform
its duties under this Plan.  Unless otherwise determined by the Committee, the
cost of such services and all other expenses incurred by the Administrator or
the Committee in connection with the administration of the Plan shall be paid by
the Company.

 

(f)                                   Delegation of Duties.  The Administrator
may delegate any of his or her respective duties to employees of a Participating
Employer or its subsidiaries.

 

(g)                                  Actions Conclusive.  Any action on matters
within the discretion of the Administrator or the Committee shall be final,
binding and conclusive, provided that the Committee may review/void any actions
taken by the Administrator that the Committee deems to be outside of the scope
of the Administrator’s discretion.

 

(h)                                 Records and Reports.  The Administrator and
the Committee shall maintain adequate records of their respective actions and
proceedings in administering this Plan and shall file all reports and take all
other actions as are deemed appropriate in order to comply with any Federal or
state law.

 

(i)                                     Liability and Indemnification.  The
Administrator and the Committee shall perform all duties required of them under
this Plan in a prudent manner.  The Administrator and the Committee shall not be
responsible in any way for any action or omission of Ladder, the Company, their
subsidiaries or their employees in the performance of their duties and
obligations as set forth in this Plan.  The Administrator and the Committee also
shall not be responsible for any act or omission of any of their

 

11

--------------------------------------------------------------------------------


 

respective agents provided that such agents were prudently chosen by the
Administrator or the Committee and that the Administrator or the Committee
relied in good faith upon the action of such agents.

 

(j)                                    Right to Amend or Terminate.  The Board
may at any time amend the Plan in any respect, retroactively or otherwise, or
terminate the Plan in whole or in part for any other reason.  However, no such
amendment or termination shall reduce the amount standing credited to any
Participant’s Account as of the date of such amendment or termination.  In the
event of the termination of the Plan, amounts deferred hereunder will be paid in
accordance with the terms of the Plan as in effect prior to such termination. 
It is the intention of the Company that this Plan be established, maintained and
operated in compliance with Section 409A of the Code.  Notwithstanding anything
to the contrary contained herein, any provision of this Plan or any
administrative procedure promulgated with respect to the Plan that is
inconsistent with Section 409A of the Code shall be automatically deemed amended
to the minimum extent necessary to comply with Section 409A of the Code.  Any
action taken by the Administrator, Committee, Participant or Participant
inconsistent with Section 409A shall be ineffective and void ab initio.

 

(k)                                 Usage.  Whenever applicable, the masculine
gender, when used in the Plan, includes the feminine gender, and the singular
includes the plural.

 

(l)                                     Separability.  If any provision of the
Plan is held invalid or unenforceable, its invalidity or unenforceability shall
not affect any other provisions of the Plan, and the Plan shall be construed and
enforced as if such provision had not been included therein.

 

(m)                             Captions.  The captions in this document are
inserted only as a matter of convenience and for reference and in no way define,
limit, enlarge or describe the scope or intent of the Plan and shall in no way
affect the Plan or the construction of any provision thereof.

 

(n)                                 Right of Discharge Reserved.  Nothing
contained in this Plan shall be construed as a guarantee or right of any
Participant to be continued as an Employee of Ladder or its subsidiaries (or of
a right of a Participant to any specific level of Compensation) or as a
limitation of the right of Ladder or its subsidiaries or affiliates to terminate
any Participant.

 

(o)                                 Governing Law and Construction.  The Plan is
intended to constitute an unfunded, nonqualified deferred compensation
arrangement.  Except to the extent preempted by Federal law, all rights under
the Plan shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to principles of conflicts of law.  No action
shall be brought by or on behalf of any Participant or Beneficiary for or with
respect to benefits due under this Plan unless the person bringing such action
has timely exhausted the Plan’s claim review procedure.

 

*          *          *          *          *

 

12

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Annual Total Compensation

 

Mandatory Contribution Percent of
Incremental Excess, but not to exceed the
Annual Bonus (if any)

Up to $500,000

 

0%

$500,001 to $1,000,000

 

15% of the amount between $500,001 and $1,000,000

$1,000,000 to $2,000,000

 

20% of the amount between $1,000,001 and $2,000,000

More than $2,000,000

 

25% of the amount in excess of $2,000,000.

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

General Release

 

I,                                       , in consideration of and subject to
the performance by Ladder Capital Corp, a Delaware corporation (the “Company”),
of its obligations, promises and covenants under the Ladder Capital Corp
Deferred Compensation Plan (the “Plan”), do hereby release and forever discharge
as of the date hereof the Company and its affiliates and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its affiliates and the Company’s direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below:

 

1.              I understand that any payments or benefits paid or granted to me
under the Plan represent, in part, consideration for signing this General
Release.  I understand and agree that I will not receive the payments and
benefits specified in the Plan unless I execute this General Release and do not
revoke this General Release within the time period permitted hereafter or breach
any provision of this General Release.  If I timely accept and do not revoke
this General Release the Company shall be obligated to provide the payments and
benefits under and in accordance with the terms of the Plan.  I also acknowledge
and represent that I have received all payments and benefits that I am entitled
to receive by virtue of any employment with the Company through the effective
date of my separation.

 

2.              Except as provided in paragraphs 4 and 5 below and except for
the provisions of any agreement between me and any Released Party which
expressly survive the termination of my employment with the Company and only to
the extent permitted by law, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross claims, counter claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for

 

--------------------------------------------------------------------------------


 

costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

 

3.              I represent that I have made no assignment or transfer of any
right, Claim, or other matter covered by paragraph 2 above.

 

4.              The parties hereto agree that this General Release does not
waive or release: (a) any rights or claims that I (or my heirs, executors,
administrators and assigns) have or may have under the Age Discrimination in
Employment Act of 1967 which arise after the date I execute this General
Release, (b) any rights or claims that I (or my heirs, executors, administrators
and assigns) have or may have based on any event, conduct, statement, act or
omission occurring after the date I execute this General Release; (c) any rights
or claims that I (or my heirs, executors, administrator and assigns) have or may
have arising under, or otherwise to enforce, this General Release and/or the
Company’s obligations under the Plan; [(d) any rights to or claims for defense,
indemnification, and to be held harmless by the Company pursuant to and in
accordance with the terms and conditions of Section 8 of the Employment
Agreement; and (e) any rights or claims that I (or my heirs, executors,
administrators and assigns) have or may have under that certain (i) Limited
Liability Company Agreement dated as of                          ,             
by and among Ladder Capital Finance Holdings LLC (“Parent”), me and the other
parties listed on the signature pages thereto, (ii) Equity Grant Agreement dated
as of                          ,              by and between Parent and me,
(iii) Registration Rights Agreement dated as of                          ,
             by and among Parent, me and the other parties listed on the
signature pages thereto and (iv) any other documents executed in connection with
the transaction contemplated by the foregoing agreements, in each case, as
amended, restated or otherwise modified from time to time.](1)  I acknowledge
and agree that my separation from employment with the Company and this General
Release shall not serve as the basis for any Claim (including, without
limitation, any Claim under the Age Discrimination in Employment Act of 1967).

 

5.              In signing this General Release, I acknowledge and intend that
it shall be effective as a bar to each and every one of the Claims hereinabove
mentioned or implied to the extent permitted by laws.  I expressly consent that
this General Release shall be given full force and effect according to each and
all of its terms and provisions, including those relating to unknown,
unsuspected and unanticipated Claims (notwithstanding any state statute that
expressly limits the effectiveness of a general release of unknown, unsuspected
and unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied.  I acknowledge and agree that this waiver is
an essential and material term of this General Release and that without such
waiver the Company would not have agreed to the terms of the Plan.  I further
agree that in the event I should bring a Claim seeking damages against the
Company or any of its affiliates, or in the event I should seek to recover
against the Company or any of its affiliates in any Claim brought by a
governmental agency on my behalf, this

 

--------------------------------------------------------------------------------

(1) NTD: This should be removed or tailored “down” to retain only what is
absolutely necessary.  This is a list of potential claims that might be reserved
through other documents, but should not appear in toto in any agreement given to
a departing employee.

 

B-2

--------------------------------------------------------------------------------


 

General Release shall serve as a complete defense to such Claims to the extent
permitted by applicable law.

 

Notwithstanding the foregoing, I further acknowledge that I am not waiving and
am not being required to waive any right that cannot be waived by law, including
the right to file an administrative charge or participate in an administrative
investigation or proceeding; provided, however, that I disclaim and waive any
right to share or participate in any monetary award resulting from the
prosecution of such charge or investigation or proceeding.  I further agree
that, after reasonable inquiry, I am not aware of any pending charge, complaint
or facts that could reasonably be expected to give rise to any claim of the type
described in paragraph 2 as of the date I execute this General Release.

 

6.              I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.

 

7.              I agree that I will forfeit all amounts payable by the Company
pursuant to the Plan if I challenge the validity of this General Release.  I
also agree that if I violate this General Release by suing the Company or the
other Released Parties with regard to any of the Claims released herein, I will
pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to the Plan.  Notwithstanding the foregoing, this
paragraph 7 shall be subject to the requirements of any applicable law and shall
not apply to any challenge by me or any Release to the validity of this General
Release under the Older Workers Benefit Protection Act or to any suit or Claim
brought under the Age Discrimination in Employment Act.

 

8.              I agree that this General Release is confidential and agree not
to disclose any information regarding the terms of this General Release, except
to my immediate family and any tax, accounting, legal or other counsel I have
consulted or hereafter may consult regarding the meaning or effect hereof, in
connection with the preparation of my tax returns, or as required by law, and I
will instruct each of the foregoing not to disclose the same to anyone. 
Notwithstanding anything herein to the contrary, each of the parties hereto (and
each affiliate and person acting on behalf of any such party) agree that each
party hereto (and each employee, representative, and other agent of such party)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of this transaction contemplated in the Plan and
hereunder and all materials of any kind (including opinions or other tax
analyses) that are provided to such party or such person relating to such tax
treatment and tax structure, except to the extent necessary to comply with any
applicable federal or state securities laws.  This authorization is not intended
to permit disclosure of any other information including (without limitation)
(i) any portion of any materials to the extent not related to the tax treatment
or tax structure of this transaction, (ii) the identities of participants or
potential participants in the Plan, (iii) any financial information (except to
the extent such information is related to the tax treatment or tax structure of
this transaction), or (iv) any other term or detail not relevant to the tax
treatment or the tax structure of this transaction.  Nothing herein shall be
deemed to limit or preclude any disclosure of this

 

B-3

--------------------------------------------------------------------------------


 

General Release or the information herein by any party hereto to the extent
necessary for such party to enforce his or its rights or the other party’s
obligations under the Plan and/or this General Release.

 

9.              I agree not to disparage the Company, its past and present
investors, officers, directors or employees or any of its affiliates and to
comply with my non disclosure obligations between me and the Company under and
in accordance with the terms and conditions therein, unless a prior written
release from the Company is obtained.  I further agree that as of the date
hereof, and except as otherwise authorized by the Company, I have returned to
the Company any and all property, tangible or intangible, relating to its
business which I possessed or had control over at any time (including, but not
limited to, company provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data).

 

10.       The Company will direct and will take reasonable measures to ensure
that current officers and directors of the Company and its affiliates will not,
directly or indirectly through a third party, disparage me.

 

11.       Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Plan or this General Release after the effective date hereof or any vested
rights I may have pursuant to any retirement or pension plan.

 

12.       Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

·                                          I HAVE READ IT CAREFULLY;

 

·                                          I UNDERSTAND ALL OF ITS TERMS AND
KNOW THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS
UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF
THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

 

·                                          I VOLUNTARILY CONSENT TO EVERYTHING
IN IT;

 

·                                          [I HAVE BEEN ADVISED BY THE
COMPANY, IN WRITING, TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER

 

B-4

--------------------------------------------------------------------------------


 

CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN
VOLITION;

 

·                                          I HAVE HAD AT LEAST 21/45(2) DAYS
FROM THE DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                                   ,            TO CONSIDER IT AND THE CHANGES
MADE SINCE THE                                    ,            VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21 DAY PERIOD;

 

·                                          THE CHANGES TO THE AGREEMENT SINCE
                                     ,            EITHER ARE NOT MATERIAL OR
WERE MADE AT MY REQUEST;

 

·                                          I UNDERSTAND THAT I HAVE SEVEN DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;](3)

 

·                                          I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

·                                          I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

[Remainder of this page intentionally left blank.  Signature page(s) immediately
follow.]

 

--------------------------------------------------------------------------------

(2) If this provision is retained due to the departing employee being asked to
sign this agreement is 40 or older, the 45-day “consideration period” should
only be granted when more than one employee is terminating at approximately the
same time and for the same or related reasons.

 

(3) The bracketed terms should be deleted for any departing employee asked to
sign this release who is under 40 years of age.

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the date(s) indicated below.

 

Knowingly and voluntarily accepted and agreed to by the Company, after review
for a reasonable and sufficient period of time and consultation with the
Company’s attorneys, and with the full understanding of the terms, conditions
and legal consequences hereof and with the intent to be bound hereby:

 

 

LADDER CAPITAL CORP

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

Date:

 

 

 

 

 

 

 

 

EMPLOYEE

 

B-6

--------------------------------------------------------------------------------